Citation Nr: 9905952	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected mixed psychoneurotic reaction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran has verified active duty from March 1972 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Boise, Idaho, 
that denied entitlement to a compensable disability rating 
for the veteran's service-connected mixed psychoneurotic 
reaction.

In October 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

Additional development is warranted prior to appellate 
consideration of the veteran's claim.  Potentially relevant 
records have not been obtained by the RO.  For example, the 
veteran has reported receiving treatment for his service-
connected psychiatric disorder at Lakewood Clinic and at the 
VA Medical Centers (VAMC) in Phoenix, Arizona, and Allen 
Park, Michigan.  Consequently, the RO should make 
arrangements to obtain the veteran's complete medical records 
as the duty to assist the veteran includes obtaining all 
medical evidence pertinent to his claim.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991). 

There is also conflicting medical evidence of record 
concerning whether or not the veteran's current psychiatric 
disorder, variously diagnosed as an organic affective 
disorder and a psychotic disorder with paranoid and affective 
features, represents a maturation or development of the 
service-connected mixed psychoneurotic reaction, as opposed 
to a separate disability resulting from nonservice-connected 
panhypopituitarism due to Rathke's pouch/pituitary tumor.  
Records relating the veteran's treatment and removal of a 
pituitary gland tumor may prove pertinent to the resolution 
of this issue.

An additional VA examination would also be helpful.  The 
examiner should be asked to state whether the veteran 
currently suffers from mixed psychoneurotic reaction and, if 
not, whether any current psychiatric disorder represents a 
maturation or development of the veteran's service-connected 
mixed psychoneurotic reaction.  Further, the examiner is 
asked to specifically address how the veteran's service-
connected mixed psychoneurotic reaction affects his social 
and industrial adaptability, and to distinguish the disabling 
characteristics of the service-connected mixed psychoneurotic 
reaction from any nonservice-connected disorders.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
his pituitary tumor and service-
connected mixed psychoneurotic reaction 
since 1994.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at the VAMCs in Allen 
Park, Michigan, Boise, Idaho, and 
Phoenix, Arizona, and at the Lakewood 
Clinic.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's service-connected mixed 
psychoneurotic reaction.  The examiner is 
asked to state whether the veteran 
currently suffers from a mixed 
psychoneurotic reaction and, if not, 
whether any current psychiatric 
disorder(s) represents a maturation or 
development of the veteran's service-
connected mixed psychoneurotic reaction.  
Specifically, does any organic affective 
disorder and/or psychotic disorder with 
paranoid and affective features represent 
a maturation or development of the 
service-connected mixed psychoneurotic 
reaction, as opposed to a separate 
disability resulting from nonservice-
connected panhypopituitarism due to 
Rathke's pouch/pituitary tumor?

The frequency and severity of 
manifestations of mixed psychoneurotic 
reaction or any maturation or development 
thereof should be described as completely 
as possible.  The examiner should conduct 
a detailed mental status examination.

The examiner is also asked to discuss the 
effect of the veteran's mixed 
psychoneurotic reaction or any maturation 
or development thereof on his social and 
industrial adaptability.  

If medical or psychiatric disorders other 
than the veteran's service-connected 
mixed psychoneurotic reaction or any 
maturation or development thereof 
contribute to the veteran's disability, 
the examiner is asked to distinguish the 
disabling characteristics of the service-
connected psychiatric disorder from the 
nonservice-connected psychiatric 
disorders.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the 
examiner should specifically state so in 
the examination report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim.  
Thereafter, if the decision remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


- 4 -


